—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered May 3, 1999, convicting him of assault in the third degree, criminal possession of a weapon in the fourth degree, menacing in the second degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*469The defendant failed to object to the procedure used by the Supreme Court to dismiss a sworn juror and therefore that issue is unpreserved for appellate review (see, CPL 470.05 [2]; see, also, People v Starks, 248 AD2d 1003; People v Schenck, 209 AD2d 453; People v Ricciardi, 199 AD2d 432). The defendant’s failure to object deprived this Court of a record on which we could exercise intelligent judicial review of his contentions (see, People v Camacho, 90 NY2d 558; People v Kinchen, 60 NY2d 772; People v Thompson, 262 AD2d 666). We decline to reach the issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]). Santucci, J. P., Altman, Florio and Luciano, JJ., concur.